Citation Nr: 0103007	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizoaffective disorder, depressed type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, wherein the veteran was 
denied an evaluation in excess of 30 percent for 
schizoaffective disorder, depressive type.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's schizoaffective disorder, depressive type, 
reflects occupational and social impairment with not more 
than occasional decrease in work efficiency; he has normal 
speech and memory, good judgment and appropriate abstract 
thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected schizoaffective disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in October 
1990 he began to receive treatment for depression and within 
a couple of weeks he was diagnosed as having a probable 
schizophrenic form disorder.

Postservice medical records show that the veteran received 
treatment from VA Medical Center (VAMC) in Columbia, South 
Carolina in the early 1990s.  A progress note from VAMC shows 
that in December 1991 the veteran lost his job due to an 
inability to perform.  They also show his sleep was not 
restful.  

Additional notes from January 1991 state that the veteran did 
not interact spontaneously in groups, and appeared to be "in 
his own world" at times.  He exhibited flat affect and some 
blocking in interactions and responses.  In addition, the 
veteran denied hallucinations.  The records also indicate 
that the veteran showed vegetative signs of schizophrenia and 
that he appeared stable.  

Progress notes in June 1993 show that the veteran was stable, 
although he had daily fluctuations of mood and streaks of 
depression.  In November 1993 the veteran reported that he 
worked driving a small truck.  The examiner noted that the 
veteran appeared better.  

November 1994 treatment records show that the veteran looked 
very well and no longer has a timid, suspicious look.  These 
records further note that his remission was complete.

In December 1994 the veteran filed a claim of service 
connection for schizophrenia.

The veteran underwent a VA examination in June 1995.  The 
examiner noted that the veteran was dressed casually and was 
oriented to time, person and place.  He appeared moderately 
depressed and rarely smiled.  His affect appeared to be 
flattened and he denied hallucinations.  The examiner noted 
that there was no evidence of delusions.  The veteran 
reported that unwanted thoughts entered his mind.  The 
examiner stated that the veteran's insight and judgment were 
pretty good and that he had some difficulty with memory and 
trouble with calculations.  He considered the veteran to be 
mildly to moderately disabled.

In a June 1995 rating decision the RO granted the veteran's 
claim of service connection for schizoaffective disorder, 
depressive type, and assigned a 30 percent evaluation.

A VA examination report in June 1997 indicates the veteran 
was alert, oriented, and cooperative.  His mood was euthymic 
with a mood congruent affect.  His speech had a regular rate.  
Thought processes were goal-oriented and content was devoid 
of any current auditory or visual hallucinations.  The 
veteran had only a mild delusion associated with hurting 
others and he denied any current homicidal or suicidal 
ideation.  His memory was fair for immediate, recent and 
remote events.  The examiner noted that the veteran continued 
to have difficulties with his psychotic disorder, in 
particular delusions of paranoia.  He said that the veteran 
in general seemed to be functioning fairly well.  His social 
adaptability and interaction with others while on medication 
was mildly impaired, but could increase.  Also, the veteran's 
flexibility, reliability, and efficiency on the job seemed 
somewhat decreased by his difficulties with his memory, and 
his paranoia at times caused moderate difficulties.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.

In July 1997 the RO issued a rating decision that continued 
the veteran's 30 percent evaluation for schizoaffective 
disorder.

In March 1999 the veteran underwent a VA examination.  The 
examiner noted that the veteran was casually dressed and had 
good grooming.  He also noted that the veteran had been 
married for four years and worked 30 hours per week.  He 
further noted that the veteran appeared tired and moderately 
to severely depressed.  The veteran denied auditory 
hallucinations, but admitted that he occasionally had strange 
thoughts such as, "what if that person over there was 
stabbed".  The examiner noted that the veteran had only 
partially responded to medication.  He assigned the veteran a 
GAF score of 63.

The RO issued a rating decision in March 1999 that denied the 
veteran's request for a rating in excess of 30 percent for 
schizoaffective disorder.

An August 1999 treatment record shows that the veteran 
presented as a mildly anxious individual who was cooperative 
and reliable.  His affect was flat and his mood was anxious.  
There was no suicidal or homicidal ideation nor were there 
auditory or visual hallucinations.  The veteran's speech was 
coherent and logical.  He was alert and oriented with short 
and long term memory intact.  The record also notes that the 
veteran's attention and concentration were fair.  The 
veteran's judgment was intact, his abstract thinking was 
appropriate, and he had a good fund of information and a fair 
understanding of his problem.  He was assigned a GAF rating 
of 50.

In October 1999 the RO received the veteran's substantive 
appeal, which included a statement indicating that he was 
very depressed and stressed out.  He also stated that he kept 
remembering an accident in the Navy and that he was not able 
to perform his job adequately.

During the veteran's December 1999 visit to a VAMC, the 
examiner noted that the veteran was doing much better since 
taking Cogentin.  His thoughts were controlled, he was 
sleeping up to 9 hours each night, and was neither worried 
nor restless.  He presented as a calm individual who was 
cooperative and reliable.  His affect was full range and his 
mood was euthymic.  He denied suicidal or homicidal ideation 
and auditory and visual hallucinations. His speech was 
coherent and logical.  He was alert and oriented.  His short 
term and long term memory were intact as were his attention 
and concentration.  His abstract thinking was appropriate and 
he had a good fund of information.  He was noted to have a 
fair understanding of his problem.  He had good judgment and 
was assigned a GAF rating of 55.

In February 2000, the RO received additional treatment 
records from June 1998 to December 2000 from the VAMC in 
Columbia, South Carolina.  The June 1998 notes indicate that 
the veteran's jaws were tense, he had slight eye contact, and 
he was coherent and alert.  In addition, his affect was 
appropriate.  These records also indicate that on a follow-up 
visit the next day the veteran presented as a calm individual 
who was cooperative and reliable.  His affect was full range 
and his mood euthymic.  The veteran had no suicidal or 
homicidal ideation.  His speech was coherent and logical and 
he was alert and oriented.  His long and short memory, 
attention, judgment, and concentration were all intact.  His 
abstract thinking was appropriate and he has a good fund of 
information and a fair understanding of his problem.  He was 
assigned a GAF rating of 50.

At the veteran's personal hearing in February 2000, he 
testified that he was having mood swings and his memory was 
worse.  He said that he could not control his thoughts, had 
attention span disorder, blinked constantly throughout the 
day, had acid reflux because of nervousness, and had hives.  
He stated that the length of his mood swings varied depending 
on what made him angry.  He also testified that his 
medication dosage had recently increased.  He said the bad 
thoughts that he had were from things that he saw on 
television and that they "flicked" into his mind when he 
was reminded of them.  He said that when his mind was focused 
on projects it wasn't as bad.  He stated that he had not had 
difficulty with projects he was interested in, but if it was 
something that made him angry then he did not want to do it.  
Regarding his problems, he stated, "it seems like soon as I 
talk out my problems something will flood my mind again and 
get me just down."  The veteran stated that he had been on 
the same job for two years, but that "these things" kept 
him from advancing.  He felt like he was regressing because 
he took a lot of time off from work because of "doctors, 
appointments and stuff."  He said that he worked as a truck 
driver and drove his truck on set routes.  He stated that 
while driving his routes he didn't forget where he was going, 
but that for segments of the trip he wondered how he got from 
one point to another.  He stated that the thoughts that 
bothered him did not keep him from going to work.  He did not 
like to socialize because of a phobia of big crowns and did 
not feel comfortable in them.  The veteran stated that this 
had recently gotten worse.  He also stated that he slept 
eight or nine hours at night, but that he woke up a lot.  He 
had trouble getting to sleep, but when he woke up during the 
night he had no trouble falling back to sleep.

The veteran's mother testified at the hearing that there had 
been a marked change in the veteran's condition in the last 
six months.  She said that when he visited her he was quiet 
and that he didn't listen sometimes when she talked.  She 
said that she encouraged him to get a second job because he 
had a family to take care of, but he didn't have much of a 
desire to do anything.  His mother also stated that in the 
past they got along pretty well, but recently he had 
attitudes with her.


II.  Legal Analysis

Prior to determining the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for schizoaffective 
disorder, depressive type, VA must ensure that it has 
fulfilled its duty to assist him in obtaining evidence 
necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this regard, VA has fulfilled its duty to 
assist the veteran by obtaining facts pertinent to the claim 
and it does not appear that there is any evidence not already 
of record which would materially affect the outcome of this 
claim.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's psychiatric disability must be 
assessed in the context of its entire history although it is 
his present level of disability that is of primary concern.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In applying the rating schedule, it is not expected that all 
cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and above all, coordination of rating 
with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation will be assigned if 
the disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Schizoaffective disorder, depressed type, is evaluated, 
pursuant to a general rating formula for mental disorders, 
under Diagnostic Code 9205.  A 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), 
due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks on no more than a weekly basis, 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
under Code 9205 for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The current medical evidence consists of VAMC treatment 
records from June 1998 to December 1999; VA examination 
reports from June 1995, June 1997, and March 1999; and a 
transcript of a hearing held in February 2000.  Such evidence 
does not reflect any findings of disability which would 
support a finding that the veteran meets the criteria for a 
rating in excess of the currently assigned 30 percent 
evaluation.  Although the veteran asserts that his 
psychiatric disability has worsened, the assessment that he 
was moderately impaired at a March 1999 VA psychiatric 
examination remains largely unchanged from an earlier VA 
psychiatric examiner's assessment in June 1995 that stated he 
was mildly to moderately impaired.  As far as his 
symptomatology VAMC treatment records from June 1998 to 
December 1999 show that there were some variations in the 
veteran's symptomatology during that period.  In June 1998 
his affect was described as full range and two months later 
in August it was described as flat.  In December 1999 the 
veteran's affect was again full range.  In spite of these 
fluctuations the veteran, overall, remained alert and 
oriented; his speech was coherent and logical; and memory, 
attention, judgment and concentration were intact.  Although 
a flat affect is but one criterion of a 50 percent 
evaluation, the veteran's overall level of symptomatology is 
not.  See 38 C.F.R. § 4.21.  Clearly, the disability more 
nearly approximates the lower evaluation. 

In order for the Board to find that the veteran meets the 
criteria for a higher 50 percent evaluation, he, at the very 
least, would have to show occupational and social impairment 
with reduced reliability and productivity.  The medical 
evidence, on a whole, falls short of the criteria for a 
higher evaluation.  There is no evidence that the veteran 
experienced panic attacks.  His judgment was found to be 
intact and he has good grooming.  Moreover, he testified that 
he continued to go to work on the mornings that he did not 
feel like going.  His speech was coherent, logical, and at a 
regular rate instead of circumstantial, circumlocutory or 
stereotyped.  In addition, evidence shows that the veteran 
has been in the same job for two years and has been married 
for four years, thus, demonstrating an ability to establish 
and maintain effective work and social relationships.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected schizoaffective disorder, 
depressive type.  Consequently, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an evaluation in excess of 30 percent for 
schizoaffective disorder, depressed type, is denied.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

